HARRIS L. HARTZ, Judge (specially concurring). 18. I concur in the result and join in all of Judge Flores’s opinion for the Court except the discussion of preservation. I continue to believe that our Court is making a serious mistake by treating district court hearings on motions to dismiss and motions for summary judgment as mere rehearsals for later appellate review. In my view, absent special circumstances, see SCRA 1986, 12-216 (Cum. Supp.1995), we should not reverse a summary judgment or judgment on the pleadings based on legal theories not presented to the district court or on evidence (even evidence in the record) that the losing party did not call to the district court’s attention. I maintain some hope that our Supreme Court will steer us in a different direction, although this appeal is probably not the best vehicle for addressing the issue.